DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 08/30/2022.

Claim Status
Claims 2-38 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 08/30/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 2-3, 13, 24-25, 31, 35-38 are objected to because of the following reasons:
For claims 2, 13, 24, 31:
For claim 2, even though Examiner understands “the measuring the plurality of transmit beams using the plurality of receive beams” refers to “measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE” and “the measuring using the subset of the plurality of receive beams at the UE” refers to “measuring, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measuring the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE”, to improve clarity, Examiner recommends Applicants to include as much details as possible when referring to each measuring.
For example, in claim 2, Examiner recommends Applicants to amend:
the limitation “the measuring the plurality of transmit beams using the plurality of receive beams” to “the measuring, during the first subset of the set of scheduled synchronization signal transmission times, the plurality of transmit beams using the plurality of receive beams at the UE” 
and the limitation “the measuring using the subset of the plurality of receive beams at the UE” to “the measuring, during a second subset of the set of scheduled synchronization signal transmission times, the plurality of transmit beams using the subset of the plurality of receive beams at the UE”
Similar recommendations are also made to similar limitations in claims 13, 24, 31 such as:
For claim 13, “the measurement of the plurality of transmit beams using the plurality of receive beams” which seem to refer to “measure, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE”; and “the measurement using the subset of the plurality of receive beams at the UE” which seem to refer to “measure, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE”.
For claim 24, “the measurement of the plurality of transmit beams using the plurality of receive beams” which seem to refer to “means for measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE”; and “the measurement using the subset of the plurality of receive beams at the UE” which seem to refer to “means for measuring, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE”.
For claim 31, “the measurement of the plurality of transmit beams using the plurality of receive beams” which seem to refer to “measure, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE”; and “the measurement using the subset of the plurality of receive beams at the UE” which seem to refer to “measure, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE”.
For claims 3, 25:
For claim 3, it’s unclear if “the measuring the plurality of transmit beams” refer to “measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE” or “measuring, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measuring the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE” or both.
For claims 25, it’s unclear if “the means for measuring the plurality of transmit beams” refer to “means for measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE” or “means for measuring, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE” or both.
For claims 35-38, the phrase “non-transitory computer-readable medium” should be “The non-transitory computer-readable medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-14, 16-25, 27-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2015/0304868 in view of Guo, US 2018/0048375 and Xia, US 2009/0189812.

For claim 2. Yu teaches: A method for wireless communication at a user equipment (UE), comprising:
receiving an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1… The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #1, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
measuring, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measuring the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-3, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #2, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information; the measuring at reception beam window 750-3 is clearly based on the measuring at reception beam window 750-2 since “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; receive beams 1 and 2 are subset of receive beams 1 and 2 since a subset can contain all elements of a set)
and transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.
Even though it’s well-known in the art that a subset can contain all elements of a set, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Xia from the same or similar fields of endeavor teaches: a subset can contain all elements of a set (Xia, paragraph 57, “In general, a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia into Yu and Guo, since Yu suggests a technique for performing measurements using a subset of receive beams, and Xia suggests the beneficial way of having such subset contain all elements of a set since it’s well-known in the art that a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set (Xia, paragraph 57) in the analogous art of communication.

For claim 3. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: wherein the measuring the plurality of transmit beams comprising: measuring a plurality of base station beams in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 5. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 6. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 7. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a timing metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 8. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

For claim 9. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the set of scheduled synchronization signal transmission times based at least in part on a quantity of candidate beams. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; fig 8, paragraph 130-134, “In other words, the reference signal pattern information may include at least one of the total number of transmission beams of the at least one adjacent base station 130, a shift value, and the number of reception beam windows required to complete measurement.”)

For claim 10. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the set of scheduled synchronization signal transmission times based at least in part on a hardware capability of the UE. (Yu, fig 12, paragraph 153-159, “Referring to FIG. 12… N.sub.beam is the number of reception beams of the terminal 110… The start point of the measurement interval and the number of times of shifts of the terminal 110 may be determined using the variables shown in FIG. 12.”)

For claim 11. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: receiving signaling from a base station that defines the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information, “Referring to FIG. 8, a process is illustrated, such that in operation 801, a serving base station 120 transmits reference signal pattern information of at least one adjacent base station to the terminal 110.”)

For claim 12. Yu, Guo and Xia disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times at the UE. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)

For claim 13. Yu teaches: An apparatus for wireless communication at a user equipment (UE), comprising: a processor; and memory coupled to the processor, (Yu, fig 2, paragraph 82-92, 307-309) the processor is configured to: 
receive an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
measure, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1… The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #1, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
measure, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-3, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #2, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information; the measuring at reception beam window 750-3 is clearly based on the measuring at reception beam window 750-2 since “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; receive beams 1 and 2 are subset of receive beams 1 and 2 since a subset can contain all elements of a set)
and transmit at least one measurement report based at least in part on the measurement using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.
Even though it’s well-known in the art that a subset can contain all elements of a set, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Xia from the same or similar fields of endeavor teaches: a subset can contain all elements of a set (Xia, paragraph 57, “In general, a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia into Yu and Guo, since Yu suggests a technique for performing measurements using a subset of receive beams, and Xia suggests the beneficial way of having such subset contain all elements of a set since it’s well-known in the art that a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set (Xia, paragraph 57) in the analogous art of communication.

For claim 14. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein, to measure the plurality of transmit beams, the processor is configured to: measure a plurality of base station beams corresponding to the UE in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 16. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 17. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 18. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the subset of the plurality of receive beams based at least in part on a timing metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 19. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

For claim 20. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the set of scheduled synchronization signal transmission times based at least in part on a quantity of candidate beams. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; fig 8, paragraph 130-134, “In other words, the reference signal pattern information may include at least one of the total number of transmission beams of the at least one adjacent base station 130, a shift value, and the number of reception beam windows required to complete measurement.”)

For claim 21. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the set of scheduled synchronization signal transmission times based at least in part on a hardware capability of the UE. (Yu, fig 12, paragraph 153-159, “Referring to FIG. 12… N.sub.beam is the number of reception beams of the terminal 110… The start point of the measurement interval and the number of times of shifts of the terminal 110 may be determined using the variables shown in FIG. 12.”)

For claim 22. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: receive signaling from a base station that defines the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information, “Referring to FIG. 8, a process is illustrated, such that in operation 801, a serving base station 120 transmits reference signal pattern information of at least one adjacent base station to the terminal 110.”)

For claim 23. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: wherein the processor is configured to: determine the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times at the UE. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)

For claim 24. Yu teaches: An apparatus for wireless communication at a user equipment (UE), (Yu, fig 2, paragraph 82-92, 307-309) comprising: 
means for receiving an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
means for measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1… The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #1, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
means for measuring, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-3, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #2, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information; the measuring at reception beam window 750-3 is clearly based on the measuring at reception beam window 750-2 since “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; receive beams 1 and 2 are subset of receive beams 1 and 2 since a subset can contain all elements of a set)
and means for transmitting at least one measurement report based at least in part on the measurement using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and means for transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and means for transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.
Even though it’s well-known in the art that a subset can contain all elements of a set, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Xia from the same or similar fields of endeavor teaches: a subset can contain all elements of a set (Xia, paragraph 57, “In general, a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia into Yu and Guo, since Yu suggests a technique for performing measurements using a subset of receive beams, and Xia suggests the beneficial way of having such subset contain all elements of a set since it’s well-known in the art that a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set (Xia, paragraph 57) in the analogous art of communication.

For claim 25. Yu, Guo and Xia disclose all the limitations of claim 24, and Yu further teaches: wherein the means for measuring the plurality of transmit beams comprises: means for measuring a plurality of base station beams in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 27. Yu, Guo and Xia disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 28. Yu, Guo and Xia disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 29. Yu, Guo and Xia disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

For claim 30. Yu, Guo and Xia disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times at the UE. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)

For claim 31. Yu teaches: A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor (Yu, fig 2, paragraph 82-92, 307-309) to: 
receive an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
measure, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1… The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #1, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
measure, during a second subset of the set of scheduled synchronization signal transmission times and based at least in part on the measurement of the plurality of transmit beams using the plurality of receive beams, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, “in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-3, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #2, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information; the measuring at reception beam window 750-3 is clearly based on the measuring at reception beam window 750-2 since “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; receive beams 1 and 2 are subset of receive beams 1 and 2 since a subset can contain all elements of a set)
and transmit at least one measurement report based at least in part on the measurement using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.
Even though it’s well-known in the art that a subset can contain all elements of a set, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Xia from the same or similar fields of endeavor teaches: a subset can contain all elements of a set (Xia, paragraph 57, “In general, a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia into Yu and Guo, since Yu suggests a technique for performing measurements using a subset of receive beams, and Xia suggests the beneficial way of having such subset contain all elements of a set since it’s well-known in the art that a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set (Xia, paragraph 57) in the analogous art of communication.

For claim 32. Yu, Guo and Xia disclose all the limitations of claim 13, and Yu further teaches: further comprising: one or more antenna arrays, (Yu, fig 2, paragraph 82-92, “Furthermore, the RF unit 210 may perform beamforming. For the beamforming, the RF unit 210 may adjust the phase or size of each of the signals transmitted and received via a plurality of antennas or antenna elements.”; paragraph 9, “The beamforming is divided into transmission beamforming which is performed in a transmitting end and reception beamforming which is performed in a receiving end. In general, the transmission beamforming increases directivity by focusing a reaching area of radio waves on a specific direction using a plurality of antennas. In this case, a collection of a plurality of antennas may be referred as an antenna array and each of the antennas included in the array may be referred to as an array element. The antenna array may be configured in various forms such as a linear array, a planar array, and the like. The transmission beamforming increases a transfer distance by increasing directivity of signals. Furthermore, since signals are rarely transmitted in other directions than the directed direction, signal interference in other receiving ends is greatly reduced. The receiving end may perform beamforming reception signals using a reception antenna array. The reception beamforming increases sensitivity of reception signals entering in a corresponding direction by focusing the reception of radio waves in a specific direction, and provides a gain of blocking interference signals by excluding signals entering in directions other than the corresponding direction from the reception signals.”; paragraph 79-81, “Referring to FIG. 1, in a case of performing a downlink, a terminal 110 receives signals from the serving base station 120. In this case, the terminal 110 may perform reception beamforming and the serving base station 120 may perform transmission beamforming. For the transmission beamforming, the serving base station 120 may multiply signals to be transmitted via a plurality of antennas or a plurality of antenna elements by weights. For the reception beamforming, the terminal 110 may multiply signals to be received via the plurality of antenna elements by weights. Herein, the weight refers to a combination of a phase and magnitude… Therefore, when N number of transmission beams and M number of reception beams are used, the reference signals are required to be received N×M number of times in total to perform measurement for all the combinations of the beams.”)
wherein the processor is configured to: measure the plurality of transmit beams using the plurality of receive beams via the one or more antenna arrays; (Yu, fig 7, paragraph 123-129, “in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1… The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #1, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information; see fig 1-2, paragraph 9, 79-92 for antenna arrays)
and measure the plurality of transmit beams using the subset of the plurality of receive beams via the one or more antenna arrays. (Yu, fig 7, paragraph 123-129, “in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; during reception beam window 750-3, transmit beams are measured using receive beams 1 and 2 in the order of reception beams #2, #2, #1, and #1 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information; the measuring at reception beam window 750-3 is clearly based on the measuring at reception beam window 750-2 since “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured.”; receive beams 1 and 2 are subset of receive beams 1 and 2 since a subset can contain all elements of a set; see fig 1-2, paragraph 9, 79-92 for antenna arrays)
Even though it’s well-known in the art that a subset can contain all elements of a set, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Xia from the same or similar fields of endeavor teaches: a subset can contain all elements of a set (Xia, paragraph 57, “In general, a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia into Yu and Guo, since Yu suggests a technique for performing measurements using a subset of receive beams, and Xia suggests the beneficial way of having such subset contain all elements of a set since it’s well-known in the art that a subset may include only one element of the set, at least two elements of the set, at least three elements of the set, a significant portion (e.g. at least 10%, 20%, 30%) of the elements of the set, a majority of the elements of the set, nearly all (e.g., at least 80%, 90%, 95%) of the elements of the set, or all of the elements of the set (Xia, paragraph 57) in the analogous art of communication.

For claim 33. Yu, Guo and Xia disclose all the limitations of claim 31, and Yu further teaches: wherein, to measure the plurality of transmit beams, the code comprises instructions executable by the processor to: measure a plurality of base station beams in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 35. Yu, Guo and Xia disclose all the limitations of claim 31, and Yu further teaches: wherein the code comprises instructions executable by the processor to: determine the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 36. Yu, Guo and Xia disclose all the limitations of claim 31, and Yu further teaches: wherein the code comprises instructions executable by the processor to: determine the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 37. Yu, Guo and Xia disclose all the limitations of claim 31, and Yu further teaches: wherein the code comprises instructions executable by the processor to: determine the subset of the plurality of receive beams based at least in part on a timing metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 38. Yu, Guo and Xia disclose all the limitations of claim 31, and Yu further teaches: wherein the code comprises instructions executable by the processor to: determine the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

Claims 4, 15, 26, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2015/0304868 in view of Guo, US 2018/0048375 and Xia, US 2009/0189812 and Jung, US 2014/0198681.

For claim 4. Yu, Guo and Xia disclose all the limitations of claim 2, however Yu doesn’t teach: further comprising: determining the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu, Guo and Xia, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

For claim 15. Yu, Guo and Xia disclose all the limitations of claim 13, however Yu doesn’t teach: wherein the processor is configured to: determine the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: wherein the processor is configured to: determine the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu, Guo and Xia, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

For claim 26. Yu, Guo and Xia disclose all the limitations of claim 24, however Yu doesn’t teach: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu, Guo and Xia, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

For claim 34. Yu, Guo and Xia disclose all the limitations of claim 31, and however Yu doesn’t teach: wherein the code comprises instructions executable by the processor to: determine the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: wherein the code comprises instructions executable by the processor to: determine the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu, Guo and Xia, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462